PER CURIAM.
PAULA FESENMEYER APPEALS AFTER THE DISTRICT COURT1 DISMISSED HER PRO SE ACTION UNDER THE AMERICANS WITH DISABILITIES ACT (ADA), AS BARRED BY RES JUDICATA. IN HER BRIEF ON APPEAL, SHE CHALLENGES ONLY THE DISTRICT COURT’S DENIAL OF CERTAIN ACCOMMODATIONS.
UPON CAREFUL REVIEW, WE CONCLUDE THAT THE DISTRICT COURT APPROPRIATELY HANDLED FESENMEYER’S VARIOUS REQUESTS FOR ACCOMMODATIONS. SEE 42 U.S.C. § 12131(1) (UNDER ADA, *585OMITTING FEDERAL GOVERNMENT FROM DEFINITION OF PUBLIC ENTITY); CF. TENNESSEE V. LANE, 541 U.S. 509, 522-23, 530-33, 124 S.Ct. 1978, 158 L.Ed.2d 820 (2004) (DISCUSSING REASONABLE-ACCOMMODATION REQUIREMENTS UNDER ADA AND FOURTEENTH AMENDMENT). ACCORDINGLY, WE-AFFIRM. SEE 8TH CIR. R. 47B. ALL PENDING MOTIONS ARE DENIED.

. THE HONORABLE STEPHEN R. BOUGH, UNITED STATES DISTRICT JUDGE FOR THE WESTERN DISTRICT OF MISSOURI,